DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 24-43 have been rejected.
Information Disclosure Statement
The information disclosure statement filed 07/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Further, WO2001029777A1, which is listed on IDS p. 2/2, corresponds to inventors Ogg and Chow, not McConaghy et al. and dates back to Oct. 2000, not Feb. 2015. If typos exist on IDS, please fix by submitting a new IDS.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24, 27-34, and 37-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims 24, 27-34, and 37-43 are directed to a method, system, and product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards accessing rule data by users, which is an abstract idea of organizing human activity. See instant Claim 24 (“accessing data***rules that exhibit a relationship”). Reading in light of the Spec., the scope and content of the claims is directed towards business units that access a common store. See instant PGPUB at 0003 (discussing “[]business interactions”). Claims recite “accessing data maintain within an element of a distributed ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the distributed ledger…determined occurrence of the event” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed towards cryptographic operations per the language of “master cryptographic key” along with decrypting/encryption which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as distributed ledger, processing, and memory merely uses a computer as a tool to perform an abstract 
Examiner notes that subsidiary facts are not required as a matter of law. However, without conceding to the procedure, Examiner submits that Applicant’s background is not a problem-solution technical in nature or any linking. According to US20030074264 Hoffman, gathering data from a central store is old within the art. See Hoffman at 0002 (discussing “database management” in background). 

    PNG
    media_image1.png
    634
    936
    media_image1.png
    Greyscale

Figure 1 reproduced from Hoffman

Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “accessing data maintain within an element of a distributed ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the distributed ledger…determined occurrence of the event” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the distributed ledger, processing, and memory performs the steps or functions of “accessing data maintain within an element of a distributed ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the distributed ledger…determined occurrence of the event”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 27-33, and 37-42 further describe the abstract ideas of organizing human activity and mathematical concepts. Claims 27 and 37 recite updating the database. Claims 28 and 38 recite accessing the database with a key. Claims 29 and 39 recite updating the database. Claims 30 and 40 recite events associated with the database. Claims 31 and 41 specify rules. Claims 32 and 42 along with dependent claim 33 discuss referring, customers, sales, and rewards which are business practices. Examiner also submits as a matter of fact that referring, customers, sales, and rewards are old and well known.
The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope or New Terminology not Apparent in Spec.
Claims 24, 34, and 43 recite the language “distributed ledger.” MPEP 2173.05(a) requires that the meaning of every term be apparent. The instant Specification is replete with the language of “blockchain-based ledger.” See e.g., instant Spec. at Abstract. However, there is no language with antecedent basis for “distributed ledger.” Cf. MPEP 608.01(o). While the language is amenable to some construction (i.e., a ledger that is distributed), it is unclear whether the language of “distributed ledger” is broader (i.e., at a higher level of abstraction) than “blockchain-based ledger,” or whether both “distributed ledger” and “blockchain-based ledger” are commensurate in scope (i.e., mere difference in phraseology).
Given the prima facie case is a procedural device to impose clarity and given that Applicant’s does not have antecedent basis found in the Spec., Examiner submits that the instant fact pattern is similar to that found in In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014) (discussing antecedent basis). See also MPEP 2173.02 (citing Packard, 751 F.3d at 1325 (Plager, J., concurring)).
Dependent claims 25-33 and 35-42 rejected as each incorporates the matter in the respective independent claims.
For the purposes of compact prosecution under §103 and the application of art, Examiner will adopt a narrower construction. That is, Examiner is taking “distributed ledger” as a blockchain ledger as opposed to a decentralized database or ledger. See Section 35 USC §103 infra. (mapping to Sriram)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 29-33, 34-37, 39, 41-42, are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram in view of US5892900 Ginter.
Regarding claims 24, 34, and 43, Sriram as a whole is directed towards a supply chain system that utilizes a “public ledger database” to keep track of records, see id. at col. 3 ll. 30-35 (background). Additionally, information of the tracking is stored within a type of database which is distributed. See generally, id. at cols. 3, 4, 5 (disclosing database). Sriram teaches as follows:
accessing data maintained (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) within an element (col. 17 l. 39 to col. 18 l. 39 (disclosing details of (i) logistic transaction record, (ii) source record, and (iii) destination record) of a distributed ledger (Fig. 2 Item “Distributed Ledger System”, Fig. 5 Item 506; see generally id. at cols. 1-2 (discussing network)), and determining an occurrence of an event based on the accessed data (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment));
(Note: Instant PGPUG (0068) discloses claim language of “event” in one option as “fraud or malicious activity”. 0071 discloses events working in conjunction with rules.)
performing operations consistent (col. 17 ll. 30-38 (providing notification and warning))…the operations comprising generating an additional element of the distributed ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
While Sriram does teach private key cryptography, see generally Sriram at Abstract, col. 1 ll. 50-67, Sriram does not teach an encrypted/decrypted segmented database.
Ginter, which is in the same field of use as Sriram, as a whole, is directed towards “secure chains of handling and control for both information content and information…to regular the use[.]” See e.g., at col. 1 ll. 5-35; see also cols. 6-7 (chain of handling). Similar to Sriram, Ginter discloses a secure database 610 which stores PERCs for rules. See e.g., col. 155 ll. 35-67. Ginter controls the access by maintaining the PERC 808 with a clearing house that may be updated. See e.g., col. 169 ll. 55-67 (replacing PERC). Ginter also importantly teaches compartments within data 610 SPU that “limit[s] the amount of information within [the] secure database 610 that is encrypted with a single key.” See Id. at col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database). Ginter additionally teaches events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), inter alia, as follows:
decrypting an encrypted first portion of the accessed data using a master cryptographic key, the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) associated with a rules authority; and (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse).
with at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits a relationship with the event (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))
that includes the encrypted first portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) and event data associated with the determined occurrence of the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the database of Sriram with the database of Ginter in order to increase security by having different compartments as this places “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Regarding claims 25 and 35 Sriram teaches:
based on the determined occurrence of the event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)), 
While Sriram teaches users with multiple private key, see Sriram at Fig. 3A (showing signatures for each users), Sriram does not teach a segmented database with multiple keys.
Ginter teaches:
decrypting an encrypted second portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) using a private cryptographic key (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK), the decrypted second portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) identifying a plurality of triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
determining that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to the at least one of the triggering events, identifying the at least one of the rules that exhibits the relationship with the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).

Regarding claims 26 and 36 Ginter teaches:
the master cryptographic key (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the rules authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse); 
the private cryptographic key (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the event; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
the additional element further comprises the encrypted first portion of the accessed data, the encrypted second portion of the accessed data, and the event data. (col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database)

Regarding claims 27 and 37 Sriram teaches:
wherein the executed instructions further cause the at least one processor to perform the steps of storing the additional element within a secure data repository. (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 29 and 39 Sriram teaches:
wherein the executed instructions further cause the at least one processor to perform the step of transmitting the additional element to one or more peer systems, the one or more peer systems being configured to record the additional element onto the distributed ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 30 and 40 Sriram teaches:
and transmitting the…data to one or more peer systems (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the one or more peer systems being configured to record the…data onto the distributed ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))….
Sriram does not teach:
obtaining trigger-event data identifying one or more candidate triggering events;
encrypting the trigger-event data…
Ginter teaches:
obtaining trigger-event data identifying one or more candidate triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
encrypting the trigger-event data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))

Regarding claims 31 and 41 Sriram teaches:
transmitting the…data to one or more peer systems, the one or more peer systems being configured to record the…data onto the distributed ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Sriram does not teach:
obtaining rules data specifying one or more candidate rules established;
encrypting the rules data using the master cryptographic key; and
Ginter teaches:
obtaining rules data specifying one or more candidate rules established (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000) by the rules authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse);
encrypting the rules data using the master cryptographic key; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))

Regarding claims 32 and 42 Sriram teaches:
at least one of a…from a first line-of-business of an enterprise to a second line-of-business of the enterprise or an activity of the customer involving the second line-of-business (Fig. 3A Items 302(A-E);
the executed instructions further cause the at least one processor to perform additional operations that initiate a disbursement (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
Sriram does not teach:
the event comprises… referral of a customer
the at least one rule specifies at least one of a referral reward or a sales reward corresponding to the detected event, the at least one of the referral reward or sales award being associated with a reward type or value;
the private cryptographic key is associated with a device
of at least one of the referral reward to the first employee or the sales reward to the second employee.
Ginter teaches:
the event comprises (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))…
the at least one rule specifies (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))...corresponding to the detected event (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))…
the private cryptographic key is associated with a device(Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  associated with at least one of a customer, a first employee of the first line-of- business, or a second employee of the second line-of-business; and (col. 177 l. 45 to col. 179 l. 25 (explaining VDE nodes))
While Neither Ginter nor Sriram teach referrals for customers, sales, referrals based on sales as rewards with employees, each of the elements are old and well known (i.e., Examiner is taking express official notice). When looking at problems existing within the art, Ginter disclose that the chain of control is not limited to physical items as seen in Sriram. See Sriram at col. 10 (discussing packages). Ginter discloses that information within a database for the control can be used for “disseminated information” in general. See Ginter at col. 1 ll. 5-35. As such, comparing the instant claims with Ginter in view of the gaps related to customers, sales, referrals, and the like, the Examiner submits that it is obvious to substitute information related to packages found in Sriram and/or any information found in Ginter with information related to sales, referrals, and rewards in order to promote a business. That is, based on common sense reasoning, it is obvious to promote a business more than one way. One way is marketing. Another way that is also well known is a referral-based system. It is obvious to offer incentives to both customers/employees for new customers as new customers are typically the life-blood of any business and any growth of any business.

Regarding claim 33 Sriram teaches:
initiating the disbursement (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) 
Sriram does not teach:
based on the determined occurrence of the event, decrypting an encrypted second portion of the accessed data using a private cryptographic key, the decrypted second portion of the accessed data comprising correlation data that maps one or more characteristics of the event to the reward type or value;
extracting information specifying the one or more event characteristics from the accessed data;
determining the reward type or value based on a comparison of at least a portion of the correlation data and the extracted information; and of the at least one referral or sales reward in accordance with the determined at least one reward type or value.
Ginter teaches:
based on the determined occurrence of the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), decrypting an encrypted second portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  using a private cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the decrypted second portion of the accessed data comprising correlation data that maps one or more characteristics of the event (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule)) 
extracting information specifying the one or more event characteristics from the accessed data (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule));
and the extracted information; and (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))

While Neither Ginter nor Sriram teach referrals for customers, sales, referrals based on sales as rewards with employees, each of the elements are old and well known (i.e., Examiner is taking express official notice). When looking at problems existing within the art, Ginter disclose that the chain of control is not limited to physical items as seen in Sriram. See Sriram at col. 10 (discussing packages). Ginter discloses that information within a database for the control can be used for “disseminated information” in general. See Ginter at col. 1 ll. 5-35. As such, comparing the instant claims with Ginter in view of the gaps related to customers, sales, referrals, and the like, the Examiner submits that it is obvious to substitute information related to packages found in Sriram and/or any information found in Ginter with information related to sales, referrals, and rewards in order to promote a business. That is, based on common sense reasoning, it is obvious to promote a business more than one way. One way is marketing. Another way that is also well known is a referral-based system. It is obvious to offer incentives to both customers/employees for new customers as new customers are typically the life-blood of any business and any growth of any business.

Claims 28 and 38 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram in view of US5892900 Ginter in view of US20030074264 Hoffman.
Regarding claims 28 and 38 Ginter teaches:
generating the master cryptographic key (col. 216 l. 35 to col. 217 l. 28);
storing the generated master cryptographic key in a portion of the secure data repository; and (col. 216 l. 35 to col. 217 l. 28)
for the stored master cryptographic key (col. 216 l. 35 to col. 217 l. 28).
Neither Ginter nor Sriram teach:
establishing at least one access permission
Hoffman teaches:
establishing at least one access permission (0960-0961, 1021)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Ginter-Sriram with the access teachings associated with users of Hoffman which in order to place “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US10541811 (key fragments and master keys)
US6363481 (encryption distributed databases)
US8223972 (encryption in nodes)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685              

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685